***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       KYLE MCCALL v. GINA SOPNESKI ET AL.
                   (AC 42498)
                       Lavine, Prescott and Elgo, Js.*

                                   Syllabus

The plaintiff sought to recover damages from the defendants, S, and R. Co.,
   an automobile dealership, for injuries he sustained when he was struck
   by a motor vehicle driven by S and owned by R Co., while he was riding
   his motorcycle. R Co. provided the vehicle to S to use while her own
   vehicle was being repaired at R Co. R Co. and S entered into an agreement
   regarding the vehicle, entitled ‘‘Subaru Rental Agreement,’’ that provided
   that the agreement was for a ‘‘temporary substitute vehicle.’’ The section
   of the agreement used for setting forth rental rates and charges was
   blank. S provided R Co. with proof of a valid automobile insurance
   policy at the time she signed the agreement. The plaintiff alleged that
   R Co. was vicariously liable for damages resulting from the accident
   pursuant to statute (§ 14-154a), because it had entered into a rental
   agreement with S. R Co. moved for summary judgment, asserting that
   the motor vehicle was loaned to S and that it was immune from liability
   pursuant to statute (§ 14-60), because § 14-60 grants immunity to motor
   vehicle dealers from liability caused by a loaned automobile, so long
   as the customer has furnished the dealer with proof of liability insurance.
   The trial court rendered summary judgment for R Co., concluding that
   R Co. had loaned the vehicle to S and that S had provided R Co. with
   proof of insurance. The plaintiff appealed to this court, claiming that R
   Co. was not entitled to the immunity provided by § 14-60 because the
   motor vehicle did not have a dealer plate and there was a genuine issue
   of material fact as to whether the motor vehicle had been ‘‘loaned’’ to
   S. Held that the trial court properly concluded that there was no genuine
   issue of material fact as to whether R Co. was entitled to the immunity
   provided by § 14-60: the plaintiff’s construction of § 14-60, that it applies
   only to the lending of motor vehicles that have dealer plates affixed,
   was untenable in light of the plain language of the statute encompassing
   situations in which a dealer lends either a dealer vehicle, a dealer plate,
   or a dealer vehicle containing a dealer plate and, thus, the fact that the
   motor vehicle operated by S had a vanity plate rather than a dealer
   plate did not operate to preclude the application of § 14-60; moreover,
   regardless of the label on the agreement between R Co. and S, the
   essence of the transaction was a loan, as the motor vehicle was given
   to S for temporary use and S was not charged a fee for the use of the
   motor vehicle.
    Argued November 30, 2020—officially released February 16, 2021

                             Procedural History

   Action to recover damages for personal injuries sus-
tained as a result of the named defendant’s alleged
negligence, brought to the Superior Court in the judicial
district of New London where the court S. A. Murphy,
J., granted the motion for summary judgment filed by
the defendant Reynolds Garage & Marine, Inc., and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
  John F. Wynne, Jr., with whom, on the brief, was
Joseph N. Schneiderman, for the appellant (plaintiff).
  Edward N. Storck III, with whom, on the brief, was
Christopher J. Lynch, for the appellee (defendant Rey-
nolds Garage & Marine, Inc.).
                          Opinion

   ELGO, J. The plaintiff, Kyle McCall, was injured when
the motorcycle he was operating was struck by a vehicle
operated by the defendant Gina Sopneski and owned
by the defendant Reynolds Garage & Marine, Inc.,
known also as Reynolds Subaru (Reynolds).1 The plain-
tiff thereafter served a two count complaint on the
defendants, alleging in the first count negligence against
Sopneski and in the second count vicarious liability
against Reynolds pursuant to General Statutes § 14-
154a.2 The trial court subsequently granted summary
judgment in favor of Reynolds on the second count of
the complaint,3 concluding as a matter of law that no
genuine issue of material fact existed as to whether
Reynolds was immune from liability for Sopneski’s
actions. On appeal, the plaintiff challenges the propriety
of that determination. We affirm the judgment of the
trial court.
  The following undisputed facts and procedural his-
tory are relevant to the resolution of this appeal. On
May 18, 2017, the plaintiff was operating a motorcycle
on Route 154 in Deep River. At the same time, Sopneski
was operating a 2014 Subaru motor vehicle (Subaru)
on Route 154. When she attempted to make a left-hand
turn onto Southworth Street, the Subaru collided with
the plaintiff’s motorcycle, causing injury to the plaintiff.
  At the time of that accident, the Subaru was owned
by Reynolds and had been provided to Sopneski on a
temporary basis while her own motor vehicle was being
repaired. It is undisputed that, prior to obtaining tempo-
rary use of the Subaru, Sopneski furnished proof of her
automobile insurance to Reynolds and entered into a
written agreement with Reynolds regarding the use of
the Subaru (agreement).
   Following the accident, the plaintiff commenced the
present action against the defendants. His complaint
contained two counts. Count one alleged negligence on
the part of Sopneski.4 In count two, the plaintiff alleged
that Reynolds was vicariously liable for the plaintiff’s
injuries pursuant to § 14-154a because the defendants
had entered into a rental agreement regarding Sopn-
eski’s use of the Subaru. In response, Reynolds filed an
answer and two special defenses, in which it alleged
(1) that Reynolds was immune from liability pursuant
to General Statutes § 14-60 ‘‘because the [Subaru] . . .
was loaned to [Sopneski] for her use while her own
vehicle was being repaired’’ and (2) there was contribu-
tory negligence on the part of the plaintiff.
   On August 6, 2018, Reynolds moved for summary
judgment on count two of the complaint on the ground
that it was entitled to judgment as a matter of law
because it was immune from liability pursuant to § 14-
60, which grants immunity to motor vehicle dealers
from liability for any damage caused by a loaned auto-
mobile, so long as the customer has furnished the dealer
with proof of liability insurance.5 On January 4, 2019,
the court granted the defendant’s motion, concluding
that ‘‘[t]here is no genuine issue of material fact as to
whether the transaction between Sopneski and Rey-
nolds falls within the purview [of] § 14-60.’’ In so doing,
the court emphasized that, for two reasons, it construed
the agreement between the defendants as a loan of the
vehicle, rather than as a rental of it. First, the court
noted the undisputed fact that the agreement provided
for the use of a ‘‘temporary substitute vehicle’’ while
Sopneski’s own vehicle was being repaired. Second, the
court relied on the undisputed fact that Sopneski was
not charged for her temporary use of the substitute
vehicle. Accordingly, the court concluded that ‘‘[t]he
defendant ha[d] met its burden in clearly demonstrating
that the [Subaru] was loaned to Sopneski by Reynolds
while Sopneski’s own vehicle was in for repairs . . .
and that Sopneski provided Reynolds with proof of
insurance.’’ The court thus rendered judgment in favor
of Reynolds on the second count of the complaint,6 and
this appeal followed.7
   On appeal, the plaintiff claims that the court improp-
erly rendered summary judgment because a genuine
issue of material fact exists as to whether Reynolds is
entitled to the immunity provided by § 14-60 (a). We
disagree.
   We begin by setting forth the relevant standard of
review. ‘‘The standards governing our review of a trial
court’s decision to grant a motion for summary judg-
ment are well established. Practice Book [§ 17-49] pro-
vides that summary judgment shall be rendered forth-
with if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . A
material fact . . . [is] a fact which will make a differ-
ence in the result of the case.’’ (Internal quotation marks
omitted.) Romprey v. Safeco Ins. Co. of America, 310
Conn. 304, 312–13, 77 A.3d 726 (2013). ‘‘When a court
renders summary judgment as a matter of law, our
review is plenary, and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Armshaw v. Greenwich Hos-
pital, 134 Conn. App. 134, 137, 38 A.3d 188 (2012).
   Additionally, because this appeal involves questions
of statutory construction, we set forth our well estab-
lished principles of statutory construction. ‘‘When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . Statutory interpretation is a
question of law, over which our review is plenary.’’
(Citation omitted; internal quotation marks omitted.)
Rutter v. Janis, 180 Conn. App. 1, 7–8, 182 A.3d 85
(2018), aff’d, 334 Conn. 722, 224 A.3d 525 (2020).
  In granting Reynolds’ motion for summary judgment,
the court concluded that there was no genuine issue
of material fact that Reynolds had loaned the Subaru
to Sopneski on a temporary basis while her own motor
vehicle was being repaired, in accordance with § 14-60
(a).8 The plain language of that statute permits dealers
to ‘‘loan a motor vehicle or number plate or both . . .
when a motor vehicle owned by or lawfully in the cus-
tody of such person is undergoing repairs . . . pro-
vided such person shall furnish proof to the dealer
or repairer that he has liability and property damage
insurance which will cover any damage to any person
or property caused by the operation of the loaned motor
vehicle, motor vehicle on which the loaned number
plate is displayed or both. Such person’s insurance shall
be the prime coverage. . . .’’ General Statutes § 14-60
(a). In the present case, it is undisputed that the Subaru
had been provided to Sopneski on a temporary basis
while her own motor vehicle was being repaired by
Reynolds. It also is undisputed that Reynolds verified
that Sopneski had a valid automobile insurance policy
prior to lending the Subaru to her.9
   Our Supreme Court’s decision in Cook v. Collins
Chevrolet, Inc., 199 Conn. 245, 246, 506 A.2d 1035 (1986),
is instructive in resolving the plaintiff’s claim. The issue
in Cook was ‘‘the extent of the statutory liability of an
automobile dealer and its insurer [under § 14-60] when
a motor vehicle bearing a loaned dealer’s license plate
becomes involved in an accident.’’ Id. In that case, the
defendant dealer lent a dealer plate to the purchaser
of a pickup truck while his registration was pending.
Id., 247. Significantly, the dealer confirmed that the
purchaser ‘‘had liability insurance covering personal
injury and property damage’’ prior to so doing. Id. The
purchaser thereafter was involved in a motor vehicle
accident with the plaintiff, who brought an action
against the purchaser and the dealer. Id. The trial court
subsequently granted the dealer’s motion for summary
judgment on the ground that it had fully complied with
the requirements of § 14-60 when lending the dealer
plates to the purchaser. Id., 248–49.
   On appeal, our Supreme Court examined ‘‘the lan-
guage, history, and applicability of § 14-60’’ and
observed that a dealer’s failure to comply with that
statute by loaning a motor vehicle or dealer plate to an
uninsured person ‘‘would make the dealer jointly liable’’
with that person. Id., 249–50. The court noted the ‘‘legis-
lative intent to impose liability on a dealer only when
[the dealer] violates the mandate of § 14-60 and lends
dealer plates to a purchaser who is not insured.’’
(Emphasis in original.) Id., 250 n.3. Because the dealer
had confirmed that the purchaser was insured prior to
lending him the dealer plates in question and ‘‘did not
violate § 14-60 in any other way,’’ the Supreme Court
concluded that § 14-60 ‘‘on its face affords the plaintiff
no remedy [against the dealer] in this case.’’ Id., 250.
Accordingly, the court held that the dealer ‘‘was entitled
to summary judgment because of its full compliance
with the conditions of § 14-60.’’ Id., 252.
   This court similarly has observed that § 14-60 (a)
‘‘reflects the legislative effort to protect the public from
reckless driving of loaned motor vehicles. . . . By giv-
ing an injured person the statutory right to recover from
the borrower’s insurer when the borrower is at fault,
§ 14-60 (a) provides an incentive to those who test drive
motor vehicles to drive with the same care that they
would exercise if they were driving a motor vehicle
they owned. . . . A dealer that has complied with the
requirements set forth in § 14-60 is not liable for dam-
ages caused by the insured operator of the motor vehi-
cle while that vehicle is displaying the loaned dealer
number plate.’’ (Citations omitted; emphasis added;
internal quotation marks omitted.) Rutter v. Janis,
supra, 180 Conn. App. 8–9. Bound by that precedent,
the trial court concluded that the present case falls
squarely within the ambit of § 14-60 (a).
   The plaintiff nevertheless contends that Reynolds is
not entitled to immunity under § 14-60 (a) because Rey-
nolds provided Sopneski a motor vehicle, but not a
dealer plate. He notes that Kathryn Wayland, Reynolds’
chief executive officer, acknowledged in her deposition
that the Subaru had a vanity license plate, not a dealer
plate. Because § 14-60 is titled ‘‘Use of Dealers’ and
Repairers’ plates,’’ the plaintiff claims that the immunity
afforded by that statute applies only to the lending of
motor vehicles that have a dealer plate affixed. We
disagree.
  It is well established that, ‘‘[a]lthough the title of a
statute provides some evidence of its meaning, the title
is not determinative of its meaning. . . . [B]oldface
catchlines in the titles of statutes are intended to be
informal brief descriptions of the contents of the [statu-
tory] sections. . . . These boldface descriptions
should not be read or considered as statements of legis-
lative intent since their sole purpose is to provide users
with a brief description of the contents of the sections.’’
(Internal quotation marks omitted.) Coyle v. Commis-
sioner of Revenue Services, 142 Conn. App. 198, 203,
69 A.3d 310, appeal dismissed, 312 Conn. 282, 91 A.3d
902 (2014). Moreover, the plain text of § 14-60 (a) pro-
vides that the statute applies to dealers who ‘‘loan a
motor vehicle or number plate or both. . . .’’ (Emphasis
added.) By its plain language, the statute thus encom-
passes situations in which a dealer lends either (1) a
dealer vehicle, (2) a dealer plate, or (3) a dealer vehicle
containing a dealer plate. The plaintiff’s construction
of § 14-60, therefore, is untenable.
    The plaintiff also argues that a genuine issue of mate-
rial fact exists as to whether Reynolds had ‘‘loaned’’
the Subaru to Sopneski, as that term is used in § 14-60
(a). Section 14-60 admittedly does not define the term
‘‘loan.’’ When a statute does not define a term, ‘‘we look
to the common understanding of the term as expressed
in the dictionary.’’ (Internal quotation marks omitted.)
Gomes v. Massachusetts Bay Ins. Co., 87 Conn. App.
416, 432, 866 A.2d 704 (2005), cert. denied, 273 Conn.
925, 871 A.2d 1031 (2005); see also General Statutes
§ 1-1 (a) (‘‘[i]n the construction of the statutes, words
and phrases shall be construed according to the com-
monly approved usage of the language’’). Black’s Law
Dictionary (11th Ed. 2019), p. 1122, provides several
definitions of the term ‘‘loan,’’ including, ‘‘1. An act of
lending; a grant of something for temporary use,’’ and
‘‘2. A thing lent for the borrower’s temporary use. . . .’’
It also defines the term ‘‘lease’’ as ‘‘[a] contract by which
a rightful possessor of real property conveys the right
to use and occupy the property in exchange for consid-
eration, [usually] rent.’’ Black’s Law Dictionary, supra,
p. 1066. It is undisputed that Reynolds granted Sopneski
the temporary use of the Subaru for no fee on the
date of the accident. Furthermore, as with any issue
of statutory interpretation, we must construe the term
‘‘loan’’ in light of the context in which it is used. Section
14-60 (a) expressly permits a motor vehicle dealer to
‘‘loan a motor vehicle . . . when a motor vehicle
owned by . . . such person is undergoing repairs by
such dealer,’’ which indisputably was the case here.
   Because the agreement between the defendants is
entitled ‘‘Subaru Rental Agreement’’10 and some varia-
tion of the word ‘‘rent’’ appears in the agreement twenty-
six times,11 the plaintiff argues that it raises a genuine
issue of material fact regarding whether it more prop-
erly is characterized as a rental, rather than a loan.
The undisputed facts surrounding Sopneski’s use of the
Subaru and the materials submitted in support of the
motion for summary judgment indicate otherwise. In
her affidavit, Wayland contended that the Subaru was
loaned, and not rented, to Sopneski while her own
motor vehicle was undergoing repairs. An examination
of the four corners of the agreement supports that aver-
ment. Although the title of the agreement is ‘‘Subaru
Rental Agreement,’’ the agreement plainly states that
the contract is ‘‘FOR A TEMPORARY SUBSTITUTE
VEHICLE.’’ The agreement also provides that ‘‘Subaru
vehicles are available only to customers who leave their
vehicles with [Reynolds] for service or repair.’’ In addi-
tion, Wayland attested in her affidavit that Sopneski
paid nothing for her use of the Subaru, which was con-
firmed by the fact that the section of the agreement
titled ‘‘Rental Rates and Charges’’ was left blank. See
Barnard v. Barnard, 214 Conn. 99, 109, 570 A.2d 690
(1990) (‘‘[a] contract is to be construed as a whole
and all relevant provisions will be considered together’’
(internal quotation marks omitted)).
   In the present case, it is undisputed that Reynolds
provided Sopneski with the temporary use of a dealer
vehicle while her own motor vehicle was undergoing
repairs by Reynolds, a scenario expressly contemplated
by § 14-60 (a). Prior to lending her that vehicle, Rey-
nolds secured proof that Sopneski had a valid automo-
bile insurance policy and had her sign the agreement,
which provided for the use of ‘‘a temporary substitute
vehicle’’ for ‘‘customers who leave their vehicles with
[Reynolds] for service or repair.’’ Irrespective of its
label, the transaction, in essence, is a loan. In light of
the foregoing, we agree with the trial court that no
genuine issue of material fact exists as to whether the
present case falls within the ambit of § 14-60. Accord-
ingly, the trial court properly rendered summary judg-
ment in favor of Reynolds on count two of the com-
plaint.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In this opinion, we refer to Sopneski and Reynolds individually by name
and collectively as the defendants.
   2
     General Statutes § 14-154a (a) provides: ‘‘Any person renting or leasing
to another any motor vehicle owned by him shall be liable for any damage
to any person or property caused by the operation of such motor vehicle
while so rented or leased, to the same extent as the operator would have
been liable if he had also been the owner.’’
   3
     In disposing of the plaintiff’s complaint as to Reynolds, the court’s judg-
ment constitutes an appealable final judgment. See Practice Book § 61-3 (‘‘[a]
judgment disposing of only a part of a complaint . . . is a final judgment
if that judgment disposes of all causes of action in that complaint . . .
brought . . . against a particular party or parties’’).
   4
     The plaintiff alleged that Sopneski was negligent because, inter alia, she
failed to (1) keep a proper lookout, (2) give the plaintiff a timely warning
by sounding her horn, (3) apply her brakes in time to avoid the collision,
(4) operate her vehicle under proper control, and (5) turn the vehicle in
time to avoid the collision.
   5
     General Statutes § 14-60 (a) provides in relevant part: ‘‘No dealer or
repairer may loan a motor vehicle or number plate or both to any person
except for (1) the purpose of demonstration of a motor vehicle owned by
such dealer, (2) when a motor vehicle owned by or lawfully in the custody
of such person is undergoing repairs by such dealer or repairer, or (3) when
such person has purchased a motor vehicle from such dealer, the registration
of which by him is pending, and in any case for not more than thirty days
in any year, provided such person shall furnish proof to the dealer or repairer
that he has liability and property damage insurance which will cover any
damage to any person or property caused by the operation of the loaned
motor vehicle, motor vehicle on which the loaned number plate is displayed
or both. Such person’s insurance shall be the prime coverage. If the person
to whom the dealer or repairer loaned the motor vehicle or the number
plate did not, at the time of such loan, have in force any such liability and
property damage insurance, such person and such dealer or repairer shall
be jointly liable for any damage to any person or property caused by the
operation of the loaned motor vehicle or a motor vehicle on which the
loaned number plate is displayed. . . .’’
    6
      The judgment file indicates that the court rendered summary judgment
‘‘in favor of [Reynolds] only.’’ In addition, we note that, in Rodriguez v.
Testa, 296 Conn. 1, 21, 993 A.2d 955 (2010), our Supreme Court determined
that 49 U.S.C. § 30106, known also as the Graves Amendment, preempts
actions under § 14-154a because ‘‘the state statute does not impose liability
on lessors for their failure to meet the type of insurance like requirements
contemplated under the savings clause.’’ In granting the defendant’s motion
for summary judgment, the court declined to address the preemption issue
and instead, rested its decision on the applicability of § 14-60. In light of
our resolution of this appeal, we likewise do not consider that alternative
contention.
    7
      During oral argument, the plaintiff orally moved for this court not to
consider portions of Reynolds’ appendix (letters between the plaintiff’s
counsel and Reynolds’ commercial liability carrier) because they were not
part of the record of the proceedings in the trial court. Because Reynolds’
counsel agreed with the plaintiff’s oral motion, we granted the plaintiff’s
motion and decline to consider those portions of Reynolds’ appendix and
any provisions of Reynolds’ brief that reference this material.
    8
      On appeal, the plaintiff concedes that Reynolds is a dealer, as defined
by General Statutes § 14-1 (26).
    9
      In moving for summary judgment, Reynolds offered the affidavit of Kath-
ryn Wayland, its chief executive officer, who stated that it was the ‘‘routine
practice and procedure’’ of Reynolds to verify that a customer had valid
automobile insurance policy prior to loaning a dealer vehicle. Wayland also
confirmed that, in accordance with that practice, Reynolds had made a
photocopy of Sopneski’s insurance card, which it kept on file. In support
of its motion for summary judgment, Reynolds also attached Sopneski’s
insurance card as an exhibit. Sopneski’s automobile insurance had an effec-
tive date of coverage between June 24, 2016, and June 24, 2017, and thus
was valid at the time of the accident on May 28, 2017.
    10
       We note that in Saglimbene v. Baghdady, Superior Court, judicial district
of Fairfield, Docket No. CV-040409434-S (September 30, 2005) (40 Conn. L.
Rptr. 63), the Superior Court rejected a similar argument as the one advanced
by the plaintiff in this case. In Saglimbene, the plaintiff was injured in a
motor vehicle accident with Joseph G. Baghdady, who was operating a
motor vehicle on loan from Milford Gateway, Inc. (Gateway), an automobile
dealership that was performing repairs on Baghdady’s own vehicle. Id., 64.
Gateway moved for summary judgment on the ground that § 14-60 (a) pro-
vides immunity from liability for dealers and repairers who loan a car to
an insured driver while the driver’s car is under repair. Id. The plaintiff
countered, inter alia, that there were genuine issues of material fact as to
whether Baghdady rented or loaned the vehicle from Gateway and thus
claimed that the transaction fell under the purview of § 14-154a. Id. The
court rejected that argument, stating: ‘‘Although the agreement [signed by
Baghdady] is called a rental agreement, the affidavit of [the dealer’s office
manager indicated] that nothing was paid for the use of the car.’’ Id., 65.
As a result, the court concluded that there was no genuine issue that the
car was anything other than a loaner vehicle to be used while Baghdady’s
car was being repaired, and thus fell within the protections of § 14-60 (a). Id.
    11
       A review of the Subaru agreement provided in the plaintiff’s appendix
reveals that several portions of the agreement are faded and, as a result,
illegible. Because of this, we are unable to verify the accuracy of the plaintiff’s
assertion that the term ‘‘rental’’ appears more than twenty times in the
contract. However, as discussed subsequently, the temporary nature of the
transaction reflects that the Subaru agreement operates as a loan, not a
rental. We view the use of the term ‘‘rental’’ throughout the Subaru agreement
as merely poor drafting that does not raise a genuine issue of material fact.